Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claims 1-3 are pending.  Claims 1-3 are examined on the merits.

           Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites 9 components from (a-i), since Applicant did not recite “or” or “and” between components h and j, it is not clear whether all 9 components (a-i) have to be present in the composition, or only one component is sufficient. Claims are examined both ways, for “or”, please see the following 102 rejection; for “and”, please see the following 103 rejection. 
Claim 1 recites parenthetical expression "(Grapeseed)" (at line 2), “(Rosehip)” (at line 3); “(Carrot)” (at line 4), “(sweet almond)” (at line 5), “(Frankincense)” (at line 6), “(Lavender)” (at line 7), “(Geranium)” (at line 8), “(Lemongrass)” (at line 9), and “(Immortelle)” (at line 10). The 
For the same reason, claim 2 is rejected for reciting parenthetical expression “(kills harmful germs and bacterial)” at line 4, and “(less likely to clog pores and causes breakouts)” at line 6.
Claim 1 recites “The invention is a formula of the facial moisturizer with essential oils comprising…”. The recitation is confusing, the term “invention” should not be present in the claim, as whether the claim is an invention is to be decided by PTO. The correct recitation should be “A topical moisturizing composition comprising the following essential oil:…”.
Claim 2 recites “wherein the invention is Nourishing face moisturising lotion, Revitalizing hand and body moisturizer providing following benefits:…”. The recitation is confusing, as it is not clear whether claim 2 is dependent upon claim 1. The correct recitation should be “The composition of claim 1 is in the form of a lotion, nourishing face, revitalizing hand and body and providing following benefits:…”. Furthermore, “and” should be added between “h” and “i”. 
Claim 3 recites “The invention can be used multiple times a day and preferably for use in the morning and night”. First of all, the recitation is confusing, as it is not clear whether claim 3 is dependent upon claim 1. Secondly, regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The correct recitation should be “The composition of claim 1 is used multiple times a day, including morning and night”. 

All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.



Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, 
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1 and 3 is/are directed to a formula of the facial moisturizer with essential oils comprising: a.    Vitis Vinifera Oil (Grapeseed); b.    Rosa Moschata Seed Oil (Rosehip); c.    Daucus Carota Stavia Seed Oil (Carrot); d.    Prunus Dulcis Oil (Sweet Almond); e.    Boswellia Carterii Oil (Frankincense); f Lavandula Agustifolia Oil (Lavender); g.    Pelargonium Graveolens Oil (Geranium); h.    Cymbopogon Fleuosus Oil (Lemongrass); i.    Helichrysum Italicum Oil (Immortelle). 
            Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.

Yes, the claims are drawn to a product of nature, Vitis Vinifera Oil, because there is no indication that extraction has caused the components of Vitis Vinifera Oil that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Vitis Vinifera.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1 and 3 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of the 8 essential oils (from b to i) that comprise the claimed compositions to have any characteristics that are different from the naturally occurring essential oils in those plant materials. Since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.     
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 



            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	
	

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Crutchfield, III (US 2009/0123578 A1).  
 lotion (thus claim 2 is met) suitable for application to skin having a multivesicular emulsion skin care delivery system, the base skin care composition in a range of about 99.9% (% w/w) to about 98% (% w/w) of the improved topical skin composition; and blends of botanic seed oil, prepared according to a cold press method, having red raspberry seed oil, and a plurality of oils selected from the group consisting of the following seed oils: pumpkin seed oil, chardonnay grape seed oil (thus the claimed vitis Vinifera oil), carrot seed oil, blueberry seed oil, cranberry seed oil, pomegranate seed oil, black cumin seed oil, and black raspberry seed oil, the complete blend of botanic seed oils in a range of about 0.1 (% w/w) to about 2% (% w/w) of the improved topical skin composition (see claim 5). 
Regarding claim 3, what is being claimed is a composition, not a method of use, how frequently the composition is being used, or when it is being used does not further limit the composition.
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use to nourish face; revitalize hand and body; Deep Moisturizer; Astringent; Balance hormones levels; Non-comedogenic; Tighten pores; Prevent acne and blackheads; Reduce dark circles, dark spots, age spots, scars, line lines and wrinkles; SPF protection; Anti-aging; Anti-fungal; Rejuvenates skin; or to restore collagen.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marthaler et al (US 2012/0276030 A1).	            
	            Marthaler et al teach COSMETIC COMPOSITION (see Title). Marthaler et al teach the anhydrous composition may be used to prepare a wide variety of pigmented skin care products. Without limitation, the pigment dispersions may be used to formulate face and body creams, lotions (thus claim 2 is met), moisturizers, ointments, suntan oils, suntan lotions, suntan sprays, sun blocks, and sun screens. Marthaler et al teach the composition of claim 14, wherein the butter is chosen from the group comprising aloe, apricot, avocado, babassu, bacuri, cocoa, coffee, cupuacu, drago, hemp seed, illipe, kokum, macadamia nut, mango, maaracuja, mjochaccino, murumuru, olive, pataua, pistachio nut, shea, shealaoe, sweet almond (thus claim 1 d is met), ucuuba, wheatgerm, tucuma, lamond, brazil nut, jojoba, pumpkin, soy, chamomile, horestail, lavender, lemon grass, matha green tea, nanoni, lemon, orange, tangerine, pam, acai, blueberry, cranberry, pomegranate, and mixtures thereof, wherein the oil is chosen from the group comprising allspice, jamaica, amyris, angelica root, anise seed, armoise, basil, bay, bergamot, black pepper, cajeput, camphor, cananga, cardamom, carrot seed (thus claim 1 c is frankincense (thus claim 1e is met), galbanum, garlic, geranium (thus claim 1g is met), ginger, grapefruit, white, gurjum balsam, helichrysum italicum (thus claim 1i is met), hyssop, juniper berry, lavandin, lavender (thus cliam 1f is met), lemon, lemongrass (thus claim 1 h is met), lime, litsea cubeba, lovage, mandarin, marjoram, mullein, myrrh, neroli, niaouli, nutmeg, olibanum, opoponax, orange, palmarosa, patchouli, pennyroyal, peppermint, petitgrain, pine needle, roman chamomile, rose, rosemary, rosewood, sage, sandalwood, spearmint, spikenard, star anise, tangerine, tea tree, thyme, tulsi, valencia, verbena, vetiver, ylang ylang, zdravetz, vanilla, benzoin, tea tree, acai, black raspberry seed, blackberry seed, blackcurrant seed, blueberry seed, cranberry seed, red raspberry seed, seabuckthorn, strawberry seed, algae, almond (thus claim 1 d is met), aloe vera extract, andiroba, apple seed, apricot kernel, argan, arnica, avocado, baobab, black cumin seed, borage, brazil nut, broccoli seed, buriti fruit, calendula extract, camellia, carrot extract, castor, chardonnay grapeseed (thus claim 1a is met), chaulmoogra, cherry kernel, chilean hazelnut, cinnamon leaf, cocoa, coconut, coffee, copaiba balsam, corn, cucumber seed, curry leaf, evening primrose, flax seed, fractionated coconut, grape seed, hazelnut, hemp seed, jojoba, karanja, kiwi seed, kukui nut, macadamia nut, macauba, mango manketti, maracuja, marula, meadowfoam, monoi de tahiti, moringa, neem, olive, palm kernel, palm, papaya, passionfruit oil, pataua, peach kernel, pecan, pequi, perilla seed, pomace olive, poppy seed, pracaxi, pumpkin seed, red palm fruit, rice bran, riesling grapeseed, rosehip (thus claim 1 b is met), safflower, sangre de drago, saw palmetto, sesame, shea, soybean, St. john's wort, sunflower, tamanu, tomato seed, turkey red, vegetable squalene, vitamin E, walnut, watermelon seed, wheatgerm, yangu, coconut oil, and mixtures thereof (see claim 17).

            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed components in one composition since Marthaler et al oils are chosen from those claimed components etc. and mixtures thereof. Since the compositions of Marthaler et al yielded beneficial results in cosmetics, one of ordinary skill in the art would have been motivated to use the teachings of the reference.
Regarding claim 3, what is being claimed is a composition, not a method of use, how frequently the composition is being used, or when it is being used does not further limit the composition.
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use to nourish face; revitalize hand and body; Deep Moisturizer; Astringent; Balance hormones levels; Non-comedogenic; Tighten pores; Prevent acne and blackheads; Reduce dark circles, dark spots, age spots, scars, line lines and wrinkles; SPF protection; Anti-aging; Anti-fungal; Rejuvenates skin; or to restore collagen.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450.



Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655